         Case 1:18-cv-02921-JMF Document 425 Filed 10/29/18 Page 1 of 3



                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK, et al.,                 Case 1:18-cv-02921-JMF

                  Plaintiffs,

         v.                                MOTION FOR ADMISSION
                                           PRO HAC VICE
U.S. DEPARTMENT OF
COMMERCE, et al.,

                  Defendants.


      Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the

Southern and Eastern Districts of New York, Michelle S. Kallen hereby moves this

Court for an Order for admission to practice Pro Hac Vice to appear as counsel for

the Commonwealth of Virginia in the above-captioned action.

      I am a member in good standing of the bars of the Commonwealth of

Virginia, the District of Columbia, and the State of California, and there are no

pending disciplinary proceedings against me in any state or federal court. I have

never been convicted of a felony. I have never been censured, suspended, disbarred

or denied admission or readmission by any court. I have attached the affidavit

pursuant to Local Rule 1.3.


Dated: October 29, 2018                Respectfully Submitted,


                                       _/s/ Michelle S. Kallen_________
                                       Michelle S. Kallen
                                       Deputy Solicitor General
                                       Office of the Attorney General of Virginia
                                       202 North 9th Street
                                       Richmond, VA 23219
                                       MKallen@oag.state.va.us

                                           1
Case 1:18-cv-02921-JMF Document 425 Filed 10/29/18 Page 2 of 3



                           Tel: (804) 786-7704
                           Fax: (804) 371-0200




                              2
         Case 1:18-cv-02921-JMF Document 425 Filed 10/29/18 Page 3 of 3



                             CERTIFICATE OF SERVICE

             The undersigned hereby certifies that on October 18, 2018, I electronically

filed a true copy of the foregoing with the Clerk of the Court using the CM/ECF system,

which will send a notification of such filing (NEF) to counsel of record.     Opposing

counsel will be sent a copy by first-class, postage prepaid mail:

      U.S. Department of Justice
      Civil Division
      P.O. Box 883
      Washington, DC 20044


                                                 _/s/ Michelle S. Kallen__
                                                   Michelle S. Kallen




                                             3
Case 1:18-cv-02921-JMF Document 425-1 Filed 10/29/18 Page 1 of 2
Case 1:18-cv-02921-JMF Document 425-1 Filed 10/29/18 Page 2 of 2
    Case 1:18-cv-02921-JMF Document 425-2 Filed 10/29/18 Page 1 of 1




           Umpreme Court of ^irstnta
                                 AT RICHMOND


                                Certifitate


      I, Patricia L. Hamngton, Clerk of the Supreme Court of Virginia,

do hereby certify that

                          Michelle Shane Kallen

was admitted to practice as an attorney and counsellor at the bar of this Court on

September 13, 2018.

      I further certify that so far as the records of this office are

concerned, Michelle Shane Kallen is a member of the bar of this Court in

good standing.




                                          ^ttltES£>   my hand and seal of said Court

                                           This 10th day of October
                                           A.D. 20l/ I


                                           By:           M
                                                                      Deputy Clerk
       Case 1:18-cv-02921-JMF Document 425-3 Filed 10/29/18 Page 1 of 1




                         • • •
                                                 #


     On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                       the District of Columbia Bar does hereby certify that



                                                                  m
 was duly qualified and admitted on February 8, 2016 as an attorney and counselor endded
  to practice before this Court; and is, on the date indicated below, an Active member in
                                  good standing of this Bar.




                                                                        In Testimony Whereof,
                                                                    I have hereunto subscribed my
                                                                    name and affixed the seal of this
                                                                    Court at the City of Washington,
                                                                       D.C., on October 3, 2018.



                                                                                 D          0.              U
                                                                          JULIO A. CASTILLO
                                                                            Clerk of the Court




                                                                   Issued By:
                                                                                District of Columbia Bar Membership




For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                   memberservices@dcbar.org.
Case 1:18-cv-02921-JMF Document 425-4 Filed 10/29/18 Page 1 of 1
         Case 1:18-cv-02921-JMF Document 425-5 Filed 10/29/18 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK, et al.,                    Case 1:18-cv-02921-JMF

                   Plaintiffs,

         v.                                   ORDER FOR ADMISSION
                                              PRO HAC VICE
U.S. DEPARTMENT OF
COMMERCE, et al.,

                   Defendants.


      The motion of Michelle S. Kallen, for admission to practice Pro Hac Vice in the

above captioned action is GRANTED.

      Applicant has declared that he is a member in good standing of the bar of the

State of Virginia; and that his contact information is as follows:

              Michelle S. Kallen
              Office of the Attorney General of Virginia
              202 North 9th Street
              Richmond, VA 23219
              MKallen@oag.state.va.us
              Tel: (804) 786-7704
              Fax: (804) 371-0200

      Applicant having requested admission Pro Hac Vice to appear for all purposes as

counsel for the Commonwealth of Virginia in the above entitled action;

      IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice

in the above-captioned case in the United States District Court for the Southern

District of New York. All attorneys appearing before this Court are subject to the Local

Rules of this Court, including the Rules governing discipline of attorneys.



Dated:
                                           United States District/Magistrate Judge
